Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 7-12 and 15 are canceled and withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/21/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US-20170328761) in view of Nicolau (WO-2017194118), using the applicant provided original document.
Regarding claim 1, Schwartz teaches:
A build material level sensor ([0002]), comprising: 
a capacitive sensor ([0022] – [0023]); 
a processor communicatively coupled to the capacitive sensor to interpret a measurement of the capacitive sensor to detect a layer of residual build material on a surface of the build material level sensor ([0022]; Fig. 1, #110).

Schwartz does not explicitly teach:
a cleaning mechanism communicatively coupled to the processor, wherein the processor activates the cleaning mechanism to remove the layer of residual build material on the surface of the build material level sensor.

However, Nicolau, in a similar field of endeavor, a cleaning device for a printing apparatus, teaches:
a cleaning mechanism communicatively coupled to the processor, wherein the processor activates the cleaning mechanism to remove the layer of residual build material on the surface of the build material level sensor ([0007], [0022] - [0038], [0041] – [0042], [0051], and [0060] – [0062]; Fig. 1, #106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Schwartz to incorporate the teachings of Nicolau and explicitly include a cleaning mechanism coupled to the processor. The purpose, as stated by Nicolau, being the clean-up process may involve recovery and storage in the material management station of non-fused build material from the previous print job for subsequent reuse ([0007]).

Regarding claim 2, Schwartz in view of Nicolau teaches the limitations of claim 1, which claim 2 depends on. Schwartz further teaches:
wherein the measurement comprises an analog value of capacitance and the layer of residual build material on the surface of the build material level sensor is detected when the analog value is lower than a threshold value ([0022], [0034] – [0035], [0042]), it is obvious to one of ordinary skill in the art that this combination from claim 1 would be capable of performing this limitation, as it does already perform everything it needs but is simply silent as to a threshold value, which is a limitation it only needs to be capable of performing in the absence of unexpected results as an apparatus claim.

Regarding claim 5, Schwartz in view of Nicolau teaches the limitations of claim 1, which claim 5 depends on, but does not teach the cleaning mechanism comprising an air pump, however, Nicolau further teaches:
wherein the cleaning mechanism comprises: 
an air pump to generate air ([0026]); and 
an air channel located adjacent to the surface of the build material level sensor to blow the air across the surface of the build material level sensor ([0031] – [0032] and [0036] – [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleaning mechanism of Schwartz in view of Nicolau to further incorporate the teachings of Nicolau and include an air pump and air channel. The purpose, as stated by Nicolau, being it enables build material from the trolley (or container) to be transported to the overflow container (cleaned) ([0036]).

Regarding claim 14, Schwartz in view of Nicolau teaches the limitations of claim 1, which claim 14 depends on. Nicolau further teaches:
wherein the cleaning mechanism is located between a capacitive sensor plate and a ground plate ([0007], [0022] - [0038], [0041] – [0042], [0051], and [0060] – [0062]; Fig. 1, #106).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US-20170328761) in view of Nicolau (WO-2017194118), as applied to claim 1 above, and further in view of Zhao (WO-2016195665), using the applicant provided original document and attached original document.
Regarding claim 3, Schwartz in view of Nicolau teaches the limitations of claim 1, which claim 3 depends on, but does not explicitly teach a temperature sensor and heater coupled to the processor to apply heat when the temperature falls below a threshold value, however, Zhao, in a similar field of endeavor, a sensor for determining and remaining within a temperature threshold, teaches:
a temperature sensor communicatively coupled to the processor to measure a temperature of the surface of the build material level sensor ([0016] and [0038]); and 
a heater communicatively coupled to the processor to heat the surface of the build material level sensor when the temperature falls below a temperature threshold value ([0015] – [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Schwartz in view of Nicolau to incorporate the teachings of Zhao and include a temperature sensor and heater coupled to the processor to apply heat when the temperature falls below a threshold value. The purpose, as stated by Zhao, being the temperature threshold may be a maximum temperature, a minimum temperature, a range of temperatures, or a combination thereof, and may define a "sweet spot" temperature and or temperature tolerance for a print device environment to, for example, form accurate representations of an input 3D model of a print job ([0015]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US-20170328761) in view of Nicolau (WO-2017194118) and Zhao (WO-2016195665), as applied to claim 3 above, and further in view of Fedor (US-20040118309), using the applicant provided original document and attached original document.
Regarding claim 4, Schwartz in view of Nicolau and Zhao teaches the limitations of claim 3, which claim 4 depends on, but does not teach the heater being a resistive heater, however, Fedor, in a similar field of endeavor, a printing apparatus with a heating device, teaches:
wherein the heater comprises a trace, wherein a current is applied to the trace by the processor based on the temperature that is measured to generate heat ([0180]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating device of Schwartz in view of Nicolau and Zhao to incorporate the teachings of Fedor and include a resistive heater. The purpose, as stated by Fedor, being that they are commonly found in heating devices available to the general public ([0180]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US-20170328761) in view of Nicolau (WO-2017194118), as applied to claim 5 above, and further in view of Fedor (US-20040118309), using the applicant provided original document.
Regarding claim 6, Schwartz in view of Nicolau teaches the limitations of claim 5, which claim 6 depends on, but does not teach the cleaning mechanism comprising a solenoid valve, however, Fedor, in a similar field of endeavor, a printing apparatus with a solenoid valves, teaches:
wherein the cleaning mechanism further comprises: 
a solenoid valve communicatively coupled to the processor, wherein the processor controls operation of the solenoid valve based on detection of the layer of residual build material on the surface of the build material level sensor ([0023], [0142], [0148], [0151] – [0152], [0161] – [0167]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleaning device of Schwartz in view of Nicolau to incorporate the teachings of Fedor and include a solenoid valve. The purpose, as stated by Fedor, being that they can accurately dispense pharmaceutical agents and other fluids (air) that require precise volume control ([0161]).

Regarding claim 16, Schwartz in view of Nicolau and Fedor teaches the limitations of claim 6, which claim 16 depends on. Fedor further teaches:
wherein the solenoid valve is controlled to periodically open and close to create pulses of an air puff ([0023], [0127], [0161]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolau (WO-2017194118) in view of Stubenruss (US-20170210069).
Regarding claim 13, Nicolau teaches:
The build material level sensor of claim 1, further comprising: 
a non-transitory machine-readable storage medium encoded with instructions executable by the processor ([0034] and [0075]), the machine-readable storage medium comprising: 
instructions to measure an analog value of capacitance via the build material level sensor ([0038], [0042], and [0059]); 
instructions to detect the layer of residual build material on the surface of the build material level sensor based on the analog value of capacitance ([0031] – [0042]); and 
instructions to activate the cleaning mechanism to remove the layer of residual build material on the surface of the build material level sensor ([0007], [0022] - [0038], [0041] – [0042], [0051], and [0060] – [0062]; Fig. 1, #106).

Nicolau does not teach:
the storage medium comprising instructions to heat the surface of the build material level sensor to a desired temperature.

However, Stubenruss, in a similar field of endeavor, a printing apparatus with a heater, teaches:
instructions to heat the surface of the build material level sensor to a desired temperature ([0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage medium instructions of Nicolau to incorporate the teachings of Stubenruss and include instructions to heat the surface of the build material level sensor to a desired temperature. The purpose, as stated by Stubenruss, being so that the surface is heated in a known manner by a heat source and the temperature of which is monitored by a thermometer ([0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748